Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/19/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16879498 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
 	Claims 2-15 and 17-21 contain allowable subject matter, wherein for claims 2 and 17, the closest prior art of record Hussell (US 20140268728) teaches the features of the substrate 72, a light-emitting diode 82; a light-converting material 88, wherein the power source 78 is disposed directly on and above the electrical insulator 76, a light-converting material layer 88, whereas Shikata (US 20130181593) teaches the ceramic substrate has a reflective material  infused throughout the substrate and Hussell2 teaches the limitations pertaining to the aluminum carrier (48 in Fig.6F).
 However for claims 2 and 17, Husssell in view of Shikata and Hussell2 do not disclose the features of “a plurality of parallel light-converting material layers configured to surround sides of the light-emitting diode (respectively for claim 17); and an electrical insulator disposed above the substrate separate from the plurality of parallel light-converting material layers”.

Regarding claim 9, Hussell teaches a light-emitting device (Fig.5, 6), comprising: a substrate 72 ([0112]); a light-emitting diode 82 ([0110]) disposed on the substrate and configured to receive power from a power source 78 ([0082]); at least one light-converting material layer 88 (phosphor in Fig.6 that also applies to Fig.5) configured to surround sides of the light-emitting diode; the electrical insulator configured to electrically insulate the power source 78 from the substrate 72 whereas Shikata teaches a substrate infused with zirconium oxide [0019], [0023], and [0064]) and Hussell2 teaches a base ceramic material (substrate) 62 (Fig.6F; [0110]) for an LED device, an aluminum carrier 48 (also see Fig.5).
However Husssell in view of Shikata and Hussell2 do not disclose the features of “the at least one light-converting material layer comprises a plurality of parallel light-converting material layers formed of phosphor; and the electrical insulator disposed above the substrate separate from the at least one light-converting material layer”.
Claims 3-8, 10-15 and 18-21 are allowed because of their dependency status from claims 2, 9 and 17.   	
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation. 

  					Contact Information
      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

/Fatima N Farokhrooz/
Examiner, Art Unit 2875

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875